Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 22, 2016

                                       No. 04-16-00502-CR

                                      Antonio R. FLORES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR0432
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        The trial court has granted appellant’s motion for free appellate record. The court reporter
has filed a notification of late reporter’s record, requesting additional time to file the reporter’s
record. We grant his request and ORDER him to file the reporter’s record on or before
November 2, 2016.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court